Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 02 February 2022 has been entered. 

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 02 February 2022 has been considered by the Examiner.



Status of Claims
4. 	Claims 1-19, 42-43, 45-46, and 48-53 are pending, of which claims 1 and 43 have been amended; claims 20-41, 44, and 47 have been cancelled; claims 48-53 have been added; and claims 1-19, 42-43, and 45-46, and 48-53 are under consideration for patentability. 

Response to Arguments
5. 	Applicants arguments dated 02 February 2022, referred to herein as “the Arguments”, have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s arguments concerning the amended limitations in the updated text below. 
	Applicant argues that Cowan and Blancou do not explicitly suggest the modulation of an immune system by stimulating the splenic nerve with electrical energy that is stored within an energy storage circuit. Specifically, Applicant argues that Cowan does not explicitly suggest an energy storage circuit and the stimulation being suitable for modulation of an immune system (pages 6-10 of the Arguments). The Examiner respectfully disagrees, as Cowan teaches an energy storage circuit or a receiver stimulator that converts ultrasonic energy into electrical energy ([0086]). This electrical energy is stored and outputted at specific times using the timer circuitry within the receiver stimulator ([0122]). Furthermore, there are no teachings within Cowan that state that the electrical energy cannot be used for different applications, such as modulating the immune system. As stated from the prior rejection, Cowan teaches that can be used to stimulate other tissues on the body ([0085-0086]). Cowan further states that the stimulation device is not limited to any of the examples within the publication and can be beneficial to all applications of implantable stimulators ([0152]). This disclosure would provide the motivation to the skilled artisan to modify Cowan’s implantable device to be positioned and configured for stimulation of the splenic regions or nerves to modulate the immune system, as taught by Blancou ([0011, 0090-0091, 0129]). The advantage of such modification would allow for treatment of various inflammatory disorders ([0011-0012]). Therefore, the Examiner respectfully maintains that Cowan in view of Blancou suggests the modulation of an immune system by stimulating the splenic nerve with electrical energy that is stored within an energy storage circuit.
	Applicant argues that Guo does not explicitly suggest stimulating the splenic nerve, let alone increasing the blood concentration of an inflammatory cytokine in the subject by stimulating the splenic nerve of the subject (pages 10-11 of the Arguments). The Examiner respectfully disagrees, as Guo teaches stimulation that is applied to the spleen to treat various tumors or abnormal tissue growth ([abstract, 0190]). The stimulation can be configured to increase or decrease the concentration of the high mobility group box 1 to cause an immune response ([abstract, 0022-0023]). Furthermore, Applicant defines the high mobility group box 1 to be an inflammatory cytokine within claim 8. Therefore, the Examiner respectfully maintains that Guo suggests increasing the blood concentration of an inflammatory cytokine in the subject by stimulating the splenic nerve of the subject. 

	Applicant argues that Cowan in view of Blancou and Armstrong do not explicitly suggest stimulating the splenic nerve using a plurality of pulse trains separated by a dwell time of about 500 ms or more. Specifically, Applicant states that Armstrong’s stimulation does not target the splenic nerve to modulate an immune system (pages 11-12 of the Arguments). The Examiner respectfully disagrees, as Cowan in view of Blancou were replied upon for suggesting the stimulation of the splenic nerve to modulate the immune system (please see the text above or the rejection below). Armstrong was only used as a modifying reference to update the stimulation parameters suggested by Cowan in view of Blancou to comprise pulse trains that are separated by a dwell time of about 500 ms or more (the implantable nerve stimulator has pulse trains with on and off-times greater than 500 milliseconds [0113]). However, Armstrong does teach that the stimulation can modulate the immune system by targeting the nervous system or nerves that are connected with the spleen ([0094, 0099, 0163]). This modification is considered valid, as Armstrong states that the embodiments of invention may be altered or modified and all such variations are considered within the scope and spirit of the invention ([0168]). Therefore, the Examiner respectfully maintains that Cowan in view of Blancou and Armstrong suggests stimulating the splenic nerve using a plurality of pulse trains separated by a dwell time of about 500 ms or more.   
positive or negative charge can be introduced into the splenic nerve followed by the opposite charge in order to achieve a balance or overall neutrality ([0096-0097]). The Examiner interprets this disclosure as describing that the biphasic pulses can be configured to have an anodal phase (positive) that is introduced first, followed by a cathodal phase (negative) to achieve neutrality. Therefore, the Examiner respectfully maintains that Blancou suggests the biphasic electrical pulses comprising an anodal phase followed by a cathodal phase.  
	
Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claim 1-5, 7-11, 13-18, 42-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2006/0136004 A1) in view of Blancou et al. (US 2019/0290913 A1).
Regarding claim 1, Cowan teaches a method comprising: 
receiving ultrasonic waves from an external ultrasonic transducer (ultrasonic energy from ultrasound transducer [0086-0087]); 

storing the electrical energy in an energy storage circuit in the fully implanted medical device (the energy storage circuit is considered to be within the receiver-stimulator device [0086]. Specifically, the receiver stimulator can store and output electrical stimulation at specific times using the timer circuitry ([0122]). 
Cowan does not explicitly teach wherein the fully implanted medical device at least partially surrounds a splenic nerve, the two or more electrodes having electrical communication with the splenic nerve of the subject; and 
using the electrical energy stored in the energy storage circuit, electrically stimulating the splenic nerve to modulate an immune system of a subject.
The prior art by Blancou is analogous to Cowan, as they both teach implantable stimulators for stimulating a nerve or tissue ([abstract]). 
Blancou teaches wherein the fully implanted medical device at least partially surrounds a splenic nerve (device is place around the splenic nerve [0011]), and the two or more electrodes having electrical communication with the splenic nerve of the subject ([0090-0091, 0129]).
Cowan and Blancou suggest using the electrical energy stored in the energy storage circuit, electrically stimulating the splenic nerve using the device to modulate an 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Cowan’s stimulation device to target the splenic nerve and modulate the immune system of the subject, as taught by Blancou. The benefit of this modification will allow for allow for altering the immune cell population within the subject through splenic stimulation. This may further help treat a subject who suffers from an inflammatory disorder (see paragraphs [0011-0012] within the prior art by Blancou). 
Regarding claim 2, Blancou teaches wherein the stimulation is configured to reduce inflammation in the subject (treating inflammation or inflammatory disorders [0012, 0016]).
Regarding claim 3, Blancou teaches wherein the subject is treated for an inflammatory disease ([0051, 0053]). 
Regarding claim 4, Blancou teaches wherein the stimulation is configured to modulate a blood concentration of an inflammatory cytokine in the subject ([0064, 0066, 0067]). 
Regarding claim 5, Blancou teaches wherein the method modulates splenic release of the inflammatory cytokine ([0063, 0066]). 
Regarding claim 7, Blancou teaches wherein the method reduces the blood concentration of the inflammatory cytokine (the concentration of a pro-inflammatory 
Regarding claim 8, Blancou teaches wherein the inflammatory cytokine is tumor necrosis factor alpha (TNF-a) ([0067]). 
Regarding claim 9, Blancou teaches wherein electrically stimulating the splenic nerve modulates activation of one or more immune cells in the subject (changes in immune cell population due to stimulation of the apical splenic nerve [0011, 0072, 0077, 0082]). 
Regarding claim 10, Blancou teaches wherein electronically stimulating the splenic nerve increases activation of the one or more immune cells in the subject (increasing anti-inflammatory cytokines production [0011, 0051]).
Regarding claim 11, Blancou teaches wherein electronically stimulating the splenic nerve reduces activation of the one or more immune cells in the subject (decreasing pro-inflammatory cytokine production [0011, 0051]).
Regarding claim 13, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses less than 1 ms in length (pulse duration between 100 microseconds and 1 millisecond [0097]).
Regarding claim 14, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using one or more electrical pulses about 100 s to 400 s in length. However, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses about 30 s to 240 s in length. Blancou’s pulse length approaches the same pulse length range disclosed by Applicant. Based on the ranges being merely prima facie case of obviousness exist. Therefore, a person having ordinary skill in the art would have been led to use a pulse length of 100 s to 400s. The benefit of this modification will allow for an alternate pulse length that is suitable for treatment of inflammation (MPEP 2144.05 I. Obviousness of Similar Ranges).
Regard claim 15, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 750 uA to about 10 mA. However, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 200 uA to about 5 mA ([0097]). Based on the ranges being merely close, a prima facie case of obviousness exist. Therefore, a person having ordinary skill in the art would have been led to use a pulse amplitude of about 750 uA to about 10 mA. The benefit of this modification will allow for an alternate pulse amplitude that is suitable for treatment of inflammation (MPEP 2144.05. I Obviousness of Similar Ranges). 
Regarding claim 16, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more square-wave electrical pulses ([0016, 0097]).
Regarding claim 17, Blancou teaches wherein the splenic nerve is electrically stimulated using biphasic electrical pulses ([0097]).
Regarding claim 18, Blancou teaches wherein the biphasic electrical pulses comprises an anodal phase followed by a cathodal phase (the biphasic pulse includes both positive and negative phases [0097]).
Regarding Claim 42, Cowan teaches wherein the subject is a human ([abstract, FIG. 1A]). 

 a body comprising an ultrasonic transducer configured to receive ultrasonic waves and convert energy from the ultrasonic waves into an electrical energy that powers the device (ultrasonic energy is converted to electrical energy [0086-0087]), and an energy storage circuit configured to store the electrical energy (the energy storage circuit is considered to be within the receiver-stimulator device [0086]. Specifically, the receiver stimulator can store and output electrical stimulation at specific times using the timer circuitry ([0122]); and
two or more electrodes in electrical communication with the ultrasonic transducer ([0086, 0101, 0107]).
Cowan does not explicitly teach wherein the electrodes are configured to electrically stimulate a splenic nerve using the electrical energy stored in the energy storage circuit; and
 a splenic nerve attachment member attached to the body, wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve or splenic artery and position the two or more electrodes in electrical communication with the splenic nerve.
The prior art by Blancou is analogous to Cowan, as they both teach implantable stimulators for stimulating a nerve or tissue ([abstract]). 
Cowan and Blancou suggest wherein the electrodes are configured to electrically stimulate a splenic nerve using the electrical energy stored in the energy storage circuit 
 Blancou teaches a splenic nerve attachment member attached to the body, wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve or splenic artery and position the two or more electrodes in electrical communication with the splenic nerve (the implantable device comprises an electrode cuff which is configured to attach or position the electrodes in communication with the splenic nerve [0088, 0090]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Cowan’s stimulation device to target the splenic nerve, as taught by Blancou. The benefit of this modification will allow for allow for altering the immune cell population within the subject through splenic stimulation. This may further help treat a subject who suffers from an inflammatory disorder (see paragraphs [0011-0012] within the prior art by Blancou).
Regarding claim 45, Cowan teaches a closed-loop system (arrhythmia detection, control, and timing module 14 [0138]), comprising: 
the implantable medical device of claim 43 (see claim 43 above); and 
an interrogator configured to transmit the ultrasonic waves to the implantable medical device (acoustic controller-transmitter which transmits the ultrasound energy to the implantable stimulator [0085-0086]), wherein the ultrasonic waves further encode a trigger signal in response to a change in a physiological condition (arrhythmia detection, control, and timing module 14 allows the ultrasound transducer to produce the desired level of acoustic energy in response to a presence or absence of a tachycardia [0138]).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou, further in view of Guo et al. (US 2018/0154142 A1).
Regarding claim 6, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the method increases the blood concentration of the inflammatory cytokine in the subject. 
The prior art by Guo is analogous to Cowan, as they both teach electrical stimulation of tissue through the use of electrodes ([0128-0129]).
Guo teaches wherein the method increases the blood concentration of the inflammatory cytokine in the subject (stimulation causes at least a 35% increase in high mobility group box 1 or HMGB1 concentration which confirms an immune response stimulation [0022-0023]. HMGB1 is listed as an inflammatory cytokine by Applicant’s within claim 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation suggested by Cowan in view of Blancou to increase the concentration of inflammatory cytokine within the subject, as taught by Guo. The advantage of this modification will allow for confirming an immune response to a disease within the subject.  

9. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou, further in view of Kai et al. (US 2019/0022384 A1).
Regarding claim 12, Cowan in view of Blancou suggests the method of claim 9. Cowan and Blancou do not explicitly teach wherein electrically stimulating the splenic nerve modulates activation of natural killer (NK) cells in the subject. 

Kai teaches wherein electrically stimulating the splenic nerve modulates activation of natural killer (NK) cells in the subject (the inflammatory responses are evaluated in response to electrical stimulation [abstract]. Furthermore, the inflammatory cytokine IL-2 is produced in the splenic region [0037, 0102-0104]. During an immune response, the inflammatory cytokine IL-2 is responsible for activating NK cells to enhance biological defense against bacteria or inflammatory-related diseases [0006]).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation suggested by Cowan in view of Blancou to target natural killer cells, as taught by Kai. The advantage of this suggested modification will further help improve the host defense mechanism against bacterial invasions. 

10. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou et al., further in view of Armstrong (US 2007/0027486 A1).
Regarding claim 19, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using a plurality of pulse trains comprising two or more electrical pulses, the pulse trains separated by a dwell time of about 500 ms or more.
The prior art by Armstrong is analogous to Cowan, as they both teach implantable electrical stimulator for stimulating nerves or tissue to treat a physiological condition ([0110, 0149, 0163]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation cycle suggested by Cowan in view of Blancou to have a stimulation off time between pulse trains that is greater than 500 milliseconds, as taught by Armstrong. The benefit of this modification will allow for an alternate stimulation cycle that is suitable for treating immune system deficiencies. 

11. 	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Blancou et al.
Regarding claim 46, Blancou teaches a method of modulating an immune system of a subject ([0011, 0032]), comprising electrically stimulating the splenic nerve of the subject using a pulse train comprising a plurality of biphasic electrical pulses ([0011, 0016, 0097]). 
Blancou does not explicitly teach wherein the biphasic electrical pulses comprises an anodal phase followed by a cathodal phase. However, Blancou teaches that either a positive or negative charge can be introduced into the splenic nerve followed by the opposite charge in order to achieve overall neutrality [0096-0097]. Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have been led to suggests introducing an anodal pulse phase (positive) that is followed by a cathodal pulse phase (negative) to achieve neutrality. The advantage of such modification will allow for maintaining the consistency of the pulse order within the DC current when the stimulation is being applied to splenic nerve. Furthermore, the benefit of maintaining this consistent pulse order may help the clinician understand or predict how the splenic nerve will react to the applied stimulation. 

12. 	Claims 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou et al., further in view of Donega et al. (WO 2019/122903 A3, with citations to corresponding US Publication No. 2020/0391035 A1).
Regarding claim 48, Cowan in view of Blancou suggests the method of claim 1. Blancou teaches wherein the fully implanted medical device at least partially surrounds the splenic nerve ([0011]). Cowan and Blancou do not explicitly teach wherein the fully implanted medical device at least partially surrounds a splenic artery of the subject. 
The prior art by Donega is analogous to Cowan, as they both teach implantable devices for stimulating a nerve or tissue ([abstract, 0026, 0131]). 
Donega teaches wherein the fully implanted medical device at least partially surrounds the splenic nerve and a splenic artery of the subject (the implantable device has cuff electrodes that can surround the splenic nerve and the splenic artery [0092-0093]). 

Regarding claim 49, Donega teaches wherein the energy storage circuit comprises a capacitor ([0109]).
Regarding claim 50, Donega teaches wherein the fully implanted medical device is batteryless (the external system 80 is external to subject and further comprises a power source 102 / 112 that can inductively power the implantable system 50 ([0106, 0110-0111, 0113-0114]). 
Regarding claim 51, Cowan in view of Blancou suggests the device of claim 43. Blancou teaches wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve (the implantable device comprises an electrode cuff which is configured to attach or position the electrodes in communication with the splenic nerve [0088, 0090]). 
Cowan and Blancou do not explicitly teach wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic artery. 
The prior art by Donega is analogous to Cowan, as they both teach implantable devices for stimulating a nerve or tissue ([abstract, 0026, 0131]). 
Donega teaches wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve and the splenic artery (the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the implantable device suggested by Cowan in view of Blancou to surround both of the splenic nerve and the splenic artery, as taught by Donega. The advantage of such modification will provide of modification will allow sensing the electrical signals from splenic nerve, while also monitoring blood flow rate in the splenic artery ([0012]). 
Regarding claim 52, Donega teaches wherein the energy storage circuit comprises a capacitor ([0109]).
Regarding claim 53, Donega teaches wherein the implantable medical device is batteryless (the external system 80 is external to subject and further comprises a power source 102 / 112 that can inductively power the implantable system 50 ([0106, 0110-0111, 0113-0114]). 

Statement on Communication via Internet
13. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
14. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792